ORIGINAL                                                                            06/23/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 20-0004


                                        PR 20-0004                            FILED
                                                                                JUN 2 3 2020
                                                                            Bowen Greenwoo0
IN RE PETITION OF KATIE D. FIGGINS FOR                                    Clerk of Supreme Court
                                                                               t e    Montana
REINSTATEMENT TO ACTIVE STATUS IN                                    O RDE
THE BAR OF MONTANA


       Katie D. Figgins has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Figgins voluntarily resigned her bar membership on July 18, 2017.
The Petition states that Figgins is not currently subject to disciplinary proceedings, has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct,
been charged with a criminal offense, accrued delinquent debt or filed for bankruptcy, or
failed to fulfill the obligations of a public office or professional license other than as an
attorney, while not on active status. Therefore,
       IT IS HEREBY ORDERED that the petition of Katie D. Figgins for reinstatement
to active status in the State Bar of Montana is GRANTED. Petitioner shall pay all dues,
fees and taxes owing to the State Bar, and shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty (30) hours of
approved Continuing Legal Education to be credited to the time she was on inactive status.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED thist-:       day of June, 2020.



                                                                Chief Justice




                                                      g-t